     Case 5:19-cv-04068-SAC-ADM Document 65 Filed 12/04/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF KANSAS


PLAN PROS, INC., et al.,

                        Plaintiffs,

      Vs.                                        No. 19-4068-SAC-ADM

DULTMEIER HOMES CO., et al.,

                        Defendants.


                           MEMORANDUM AND ORDER

            The case comes before the court on the plaintiff Plan Pros, Inc.’s

(“Plan Pros’”) motion for costs and attorneys’ fees (ECF# 60). The defendant

Dultmeier Homes Co. and A Design Discovery Inc. (jointly referenced as

“Dultmeier”) jointly made an offer of judgment pursuant to Fed. R. Civ. P.

Rule 68 on September 17, 2020, that stated, “Defendants jointly offer

plaintiffs $75,000.00 to resolve any and all issues by and between the

parties.” ECF# 56. One week later, the plaintiffs filed their notice to “accept

the Joint Offer of Judgment.” ECF# 57. The Clerk thereafter entered

judgment pursuant to Rule 68 and the parties’ offer and acceptance that

“the plaintiffs, Plan Pros, Inc. and Prime Designs, Inc., shall recover from the

defendants, Dultmeier Homes, Co. and A Design Discovery, Inc., the sum of

$75,000.00.” ECF# 58, p. 1.

            There are two outstanding procedural issues needing resolution

before this court may decide this motion. The first is Dultmeier’s motion to
     Case 5:19-cv-04068-SAC-ADM Document 65 Filed 12/04/20 Page 2 of 3




strike (ECF# 63) the plaintiff’s reply (ECF# 62) as untimely filed. Plan Pros

filed its motion for costs including statutory attorney’s fees on October 13,

2020, (ECF# 60), and Dultmeier filed its objection and opposition on October

27, 2020 (ECF# 61). Plan Pros filed its reply 14 days later, November 10,

2020. ECF# 62. Two days later, Dultmeier filed its motion to strike Plan Pros’

reply arguing it was due on November 3, 2020, pursuant to D. Kan. Rule

54.1(b)(2). ECF# 63. In the alternative, Dultmeier asks for the court’s leave

to file a sur-reply addressing plaintiff’s certification and reasonable efforts to

discuss fees.

            The court denies the motion to strike but grants Dultmeier leave

to file a sur-reply. Rule 54(d)(1) and (2) of the Federal Rules of Civil

Procedure distinguish between costs other than attorney’s fees and a claim

for attorney’s fees, and our court’s local rules make a similar distinction in

having D. Kan. Rules 54.1 and 54.2. As there may be confusion here as to

which governs when both costs and fees are requested, the court will apply

D. Kan. Rules 54.2 and 6.1(d) and accept Plan Pros’ reply as timely. The

court also grants leave for Dultmeier to file a sur-reply.

            The court, however, finds Plan Pros’ local rule certification (ECF#

62-1) to be insufficient. Under Rule 54.2, Plan Pros has the burden to

“initiate consultation” and “[t]he statement of consultation must set forth

the date of consultation, the names of those who participated, and the

specific results achieved.” Plan Pros’ approach and summary of what
     Case 5:19-cv-04068-SAC-ADM Document 65 Filed 12/04/20 Page 3 of 3




occurred fails to satisfy the spirit and letter of this provision. The court

awaits Plan Pros’ timely compliance with this rule. If the parties fail to

resolve the matter, Dultmeier shall file any sur-reply within 14 days after the

Plan Pros has filed its statement of consultation.

            IT IS THEREFORE ORDERED that Dultmeier’s motion to strike

(ECF# 63) the plaintiff’s reply (ECF# 62) is denied, but if this matter is not

later resolved, leave is granted for Dultmeier to file a sur-reply 14 days after

Plan Pros files its statement of consultation.

            Dated this 4th day of December, 2020, Topeka, Kansas.


                                      /s Sam A. Crow___________________
                                      Sam A. Crow, U.S. District Senior Judge
